PER curiam:
HH
Examinado el Informe de la Directora de la Oficina de Inspección de Notarías, Hon. Carmen H. Carlos, sobre el estado de la obra notarial del Ledo. Roberto Madera Acosta, procede la separación indefinida del licenciado Ma-dera Acosta de la notaría.
HH HH
Con motivo de la presentación de una queja contra el licenciado Madera Acosta ante este Tribunal, la Oficina de Inspección de Notarías se percató de que el último Proto-colo aprobado y hallado correcto fue el correspondiente a 1982. El 4 de octubre de 1996 presentó ante este Tribunal un informe inicial y ordenó poner al día la inspección de la obra notarial del licenciado Madera Acosta. La inspección original y las subsiguientes reinspecciones de los Protoco-los de 1982-1995 reflejaron serias deficiencias con respecto a las formalidades de los instrumentos públicos otorgados y con respecto a la obligación de cancelar los Sellos de Ren-tas Internas, impuesto notarial y Sellos de Asistencia Legal. Se encontró que el notario adeudaba en la cancela-ción de Sellos de Asistencia Legal la cantidad de cinco mil cien dólares ($5,100), y que su registro de testimonios no satisfacía los requisitos que dispone la Ley Notarial de Puerto Rico.
Se requirió al licenciado Madera Acosta que procediera a subsanar las deficiencias indicadas. Durante el período de reinspección, el licenciado Madera Acosta corrigió mu-chas de las faltas y deficiencias de su obra notarial. Satis-fizo también lo que adeudaba en sellos. El licenciado Ma-dera Acosta aceptó su responsabilidad por las deficiencias imputadas. El informe final de la Directora de la Oficina de *746Inspección de Notarías recomendó la aprobación de la obra notarial del licenciado Madera Acosta y solicitó a este Honorable Tribunal que adoptara las medidas disciplinarias que estimase correspondientes.
hH HH
El notario responde disciplinariamente ante este Tribunal por violaciones a la Ley Notarial de Puerto Rico y a los cánones del Código de Etica Profesional. El Art. 62 de la Ley Notarial de Puerto Rico expresamente dispone que, previa oportunidad al notario de ser oído, este Tribunal podrá corregirlo disciplinariamente mediante reprimenda, multa que no exceda de quinientos dólares ($500) o suspensión temporal o permanente de su cargo. 4 L.P.R.A. see. 2102. En reiteradas ocasiones hemos reafirmado el poder inherente de este Tribunal para desaforar o tomar cualquier otra medida disciplinaria contra los miembros de la profesión que incurran en el incumplimiento de sus deberes como notarios. In re Cruz Tollinche, 114 D.P.R. 205 (1983); In re Fournier, 114 D.P.R. 255 (1983).
Los notarios tienen el deber de cumplir estrictamente con lo preceptuado en la Ley Notarial de Puerto Rico. Sus obligaciones surgen de la ley que conoce y a la cual debe dar estricto cumplimiento. La tardanza en la inspección de los Protocolos no es excusa para una obra notarial deficiente. In re Colón Muñoz, 131 D.P.R. 121 (1992).
La obra notarial del licenciado Madera Acosta refleja una serie de deficiencias de naturaleza seria y de carácter continuo y repetitivo. Algunas de estas faltas son de carác-ter tan grave como para afectar la eficacia del documento mismo. Se destacan, entre otras: escrituras no numeradas, falta de información personal de los comparecientes, falta de notas de saca, falta de sellos y rúbrica, falta de anejos que debieron incluirse por ser parte del documento, un otorgamiento sin testigos en caso de un otorgante que no sabe leer y escribir, Protocolos sin encuadernar y ausencia *747de notas de apertura y cierre en los tomos. Todo esto cons-tituye serias violaciones a la Ley Notarial de Puerto Rico en sus Arts. 15, 16, 21, 41, 50 y 52 (4 L.P.R.A. sees. 2033, 2034, 2039, 2063, 2074 y 2076).
El notario Madera Acosta dejó de adherir y cancelar los Sellos de Asistencia Legal por un monto de cinco mil cien dólares ($5,100). Es deber de todo notario cancelar por cada declaración jurada o afidávit que otorgue un Sello de la Sociedad para Asistencia Legal. Arts. 1 y 2 de la Ley Núm. 47 de 4 de junio de 1982 (4 L.P.R.A. sees. 896-897). La obligación de adherir y cancelar los sellos al momento de autorizar les documentos públicos es de estricto cumplimiento y su omisión expone al notario a sanciones disciplinarias. Regla 72 del Reglamento Notarial, 4 L.P.R.A. Ap. XXIV; In re Platón, 113 D.P.R. 273 (1982); In re Ralat Pérez, 124 D.P.R. 745 (1989). La mejor práctica de la notaría requiere que se dé entrada inmediata en el Registro de Afidávit de todos los datos requeridos y se adhiera y cancele el sello. Por estar interrelacionada la operación debe ser contemporánea; esto es, que sea lo más próxima posible al acto de autenticación de la firma. Mojica Sandoz v. Bayamón Federal Savs., 117 D.P.R. 110 (1986).
El licenciado Madera Acosta en su comparecencia acepta que incurrió en las deficiencias imputadas, las cuales ha subsanado. Hemos sostenido que la corrección inmediata de los defectos señalados en la obra notarial, aunque puede considerarse como atenuante, no impide la sanción disciplinaria. In re Flores Torres, 125 D.P.R. 159 (1990); In re Colón Muñoz, supra. La gravedad de las deficiencias imputadas en este caso por un largo período de tiempo es incuestionable. In re Aponte Arché, 117 D.P.R. 837 (1986).
El querellado aduce como atenuante que estaba atravesando serias dificultades económicas durante el período en cuestión. Hemos resuelto que las dificultades económicas y profesionales invocadas por rm abogado-notario no lo eximen de que se le impongan sanciones disciplinarias por haber incurrido en deficiencias notariales. In re *748Nieves Rivera, 124 D.P.R. 803 (1989); In re Duprey Maese, 125 D.P.R. 336 (1990).
Tomando en consideración la gravedad y la cantidad de las deficiencias imputadas y que éstas se extendieron por el largo período de trece años, ordenamos la suspensión indefinida del ejercicio de la notaría del licenciado Madera Acosta.

Se dictará la sentencia correspondiente.